DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer (U.S. Patent Number 6,272,970) in view of Nakamura (U.S. Patent Number 6,553,645).
As to claim 6, Schaefer teaches a method for assembling a motor housing (abstract), comprising: introducing and securing a base element into a housing body having two opposing open end faces, such that an outer peripheral surface of the base element is against an inner peripheral surface of the housing body (figure 1, element 6 being the ‘housing body’ and element 8 being the ‘base element’; column 2, line 66 – column 3, line 8). Examiner notes that the housing body has ‘two opposing open end faces’ because Schaefer teaches an opening on a second end face of the housing body, opposite the first end face with the base element (figure 1, left side of element 6 being the ‘second end face’ and right side of element 6 being the ‘first end face,’ see below).

    PNG
    media_image1.png
    545
    1147
    media_image1.png
    Greyscale

Schaefer further teaches that in an assembled state of the housing: the base element closes a first end face of the two end faces of the housing body (figure 1, right side of element 6 and element 8), and an outer surface of the base element is flush with an outer surface of the first end face of the housing body (figure 1, outer surface of element 8 being the ‘outer surface of the base element’ and right side surface of element 6 being the ‘outer surface of the first end face of the housing body’).
However, while Schaefer teaches securing the base element to the housing body, Schaefer does not teach how to secure. Nakamura teaches a method for assembling a motor housing (abstract), comprising: introducing a base element into a housing body having two opposing open end faces (figure 1, element 7 being the ‘base element’ and element 1 being the ‘housing body’; column 4, lines 54 – 56), and securing the base element into the housing body with an outer peripheral surface of the base element against an inner peripheral surface of the housing body so that, in an assembled state of the motor housing, the base element closes a first end face of the two end faces of the housing body (figure 1, elements 7 and 1; column 4, lines 54 – 56). Nakamura further teaches that the step of securing the base element into the housing body is performed by frictionally securing the base element into the housing body by means of an interference fit and further applying a weld seam at a junction between the housing body and the base element (figure 1, elements 7 and 1; column 4, lines 54 – 56). It would have been obvious to one skilled in the art to secure a base element into a housing body, as taught by Schaefer, by frictionally securing the base element in the housing body via an interference fit and then applying a weld seam at a junction between the housing body and the base element, as taught by Nakamura, because one skilled in the art would have appreciated that securing the base element to the housing body by first frictionally fitting and then welding would act to securely and permanently affix the base element to the housing body, as desired by Schaefer.
As to claim 9, the discussion of claim 6 is incorporated herein.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schaefer in view of Nakamura as applied to claim 6 above, and further in view of Aerens (U.S. Patent Number 5,649,267).
As to claim 8, while Schaefer in view of Nakamura teaches forming an interference fit between the base element and the housing body, Nakamura does not teach how to form the interference fit. Aerens teaches a method of forming a drum assembly (abstract), comprising: introducing a base element into a housing body having two opposing open end faces (figure 12, element 233 being the ‘base element’ and element 234 being the ‘housing body’; column 15, lines 9 – 23), and frictionally securing the base element into the housing body with an outer peripheral surface of the base element against an inner peripheral surface of the housing body by means of an interference fit so that, in an assembled state of the drum assembly, the base element closes one of the two end faces of the housing body (figure 12, elements 233 and 234; column 15, lines 19 – 23). Aerens further teaches that the interference fit is formed by cooling the base element to a temperature below room temperature and, after the introduction of the cooled base element into the housing body, allowing the base element to expand during heat to room temperature until the base element abuts with its outer peripheral surface against the inner peripheral surface of the housing body (figure 12, elements 233 and 234; column 15, lines 19 – 23). It would have been obvious to one skilled in the art to form an interference fit between a base element and a housing body, as taught by Schaefer in view of Nakamura, wherein the interference fit is formed by cooling the base element and inserting the cooled base element into the housing element, because Aerens teaches that such a process acts to securely affix the base element to the housing body, as desired by Schaefer.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schaefer in view of Nakamura as applied to claim 9 above, and further in view of Kishikawa (U.S. Patent Application Publication Number 2009/0038150).
As to claim 10, while Schaefer in view of Nakamura teaches welding the housing body and the base element together, Nakamura does not specify the welding process. Kishikawa teaches a method for assembling a motor housing (abstract), comprising: introducing a base element into a housing body having two opposing open end faces, so that the base element closes one of the two end faces of the housing body (figure 1, element 13 being the ‘base element’ and element 11 being the ‘housing body’; page 6, paragraph 109) and applying a weld seam at a junction between the housing body and the base element (figure 1, elements 13 and 11; page 6, paragraph 109). Kishikawa further teaches that the weld seam is applied by means of a laser welding process (figure 1, elements 13 and 11; page 7, paragraph 124). It would have been obvious to one skilled in the art to weld a housing body and base element together, as taught by Nakamura, wherein the welding is applied via a laser welding process, as taught by Kishikawa, because one skilled in the art would have appreciated that laser welding would have provided the benefit of quickly, precisely, and permanently securing the housing body and base element together, as desired by Nakamura.
Response to Arguments
Applicant's arguments filed February 17, 2021 have been fully considered but they are not persuasive.
Applicant argues, on pages 4 – 8, that the prior art does not teach ‘introducing and securing a base element into a housing body such that an outer surface of the base element is flush with an outer surface of a first end face of the housing body.’ Examiner disagrees. Schaefer expressly teaches introducing and securing a base element into a housing body such that an outer surface of the base element is flush with an outer surface of a first end face of the housing body (figure 1, outer surface of element 8 being the ‘outer surface of the base element’ and right side surface of element 6 being the ‘outer surface of the first end face of the housing body’; column 4, lines 54 – 56).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726